HOBSON, Justice
(concurring specially).
I concur in the opinion prepared by Mr. Justice TERRELL. I am constrained, however, for the sake of clarity, to express the primary reason for such action.
Regardless of the fact that it may have been improper for the court to require that an attorney’s fee be made a condition of the supersedeas bond, the bond did stipulate that it was given to secure not only “costs, interest and damages” but it expressly included an “attorney’s fee”. The record does not disclose that any objection was made at the time the condition, included in the bond, was imposed by the trial judge, and I hold the view that appellees, by their failure to object to the condition, waived their right to object thereto and are now estopped from contending that the inclusion of such condition was unauthorized and improper. Moreover, if perchance objection was interposed in the trial court and overruled, we fail to find in the record any attempt by the ap-pellees to have the order fixing the terms and conditions of the supersedeas bond reviewed, modified or discharged by this court. Under the provisions of Supreme Court Rules of Practice, Rule 35(e), ap-pellees might have filed a motion in this court for a review, modification or discharge of the bond, had they deemed it to be “arbitrary or unreasonable or such as is for any other reason not proper.”
I therefore concur in the judgment of reversal.
MATHEWS, C. J., and TERRELL and ROBERTS, JJ., concur.